Citation Nr: 1410410	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-30 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for lumbar spine disability. 

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Bradley Frizzell, Attorney at Law


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1957 to September 1960. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's petition to reopen his previously denied claim for entitlement to service connection for lumbar spine disability and denied entitlement to service connection for hearing loss.  The Veteran perfected a timely appeal.

When this case was previously before the Board in February 2012, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action.

The Board notes that in an August 2007 written statement from the Veteran, it appeared that he alleged that a September 1990 rating decision was the product of clear and unmistakable error (CUE).  In the February 2012 remand, the Board found that the CUE claim was inextricably intertwined with the issue on appeal regarding whether new and material evidence had been presented to reopen a previously denied claim for entitlement to service connection for lumbar spine disability.  Therefore, the Board remanded the CUE claim for consideration by the RO which was completed in a denial of the claim issued in a September 2012 rating decision.  The Veteran filed a notice of disagreement to this issue in November 2012, and a statement of the case (SOC) was issued in November 2013.  However, no timely substantive appeal was submitted following the promulgation of the SOC on this matter.  Therefore, the Board does not have jurisdiction to conduct appellate consideration of this claim.  See 38 C.F.R. §§ 20.200, 20.302 (2013).


FINDING OF FACT

The Veteran died on January [redacted], 2014.


CONCLUSION OF LAW

Due to the death of the Veteran-appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died on January [redacted], 2014, during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


